TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2018



                                      NO. 03-17-00570-CV


                               Mometrix Media, LLC, Appellant

                                                v.

                                LCR Publishing, LLC, Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on August 29, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that further proceedings

in the trial court are necessary and remands the case to the trial court for further proceedings

consistent with the Court’s opinion. Each party shall bear their own costs relating to this appeal,

both in this Court and in the court below.